Title: To James Madison from Alexander J. Dallas, [25 September 1815]
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir.
                        [25 September 1815]
                    
                    Since my report was forwarded to you, I have had the pleasure of discharging the temporary loan of 500,000 Dollars, long due to the State Bank at Boston. The reduced amount of the outstanding Treasury Notes, has produced the effect intended. The Notes are rapidly mounting to par; and you will have the pleasure of seeing the public engagements paid in gold & silver, or Bank notes convertible into coin, at Boston, and throughout New-England, before the 1. of January next.
                